DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, filed on 08/05/2021, are under consideration.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 is amended as follows: 
A method for making a nickel phosphate catalyst, comprising: 
providing a solution of a nickel hydrate and a Lewis base; 
adding a support material to the solution to provide a supported nickel catalyst;
calcining the supported nickel catalyst; 
mixing a phosphate with the calcined supported nickel catalyst to form an impregnating solution containing nickel phosphate; and 
calcining the impregnating solution to obtain a supported nickel phosphate catalyst.
NOTE:	the above amendment intends to clarify the scope of claim 1 and provide antecedent basis for the calcined catalyst in the mixing step.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a search of pertinent prior art did not locate a teaching or a suggestion for a method to make nickel phosphate catalyst said method comprising the following steps:
i)	providing a solution of nickel hydrates (e.g. nickel nitrate hydrate; see instant Examples) with a Lewis base (e.g. ammonium hydroxide; see instant claim 2),
ii)	adding a support material to the solution to provide a supported nickel catalyst,
iii) 	calcining the nickel catalyst,
iv) 	mixing a phosphate with the calcined supported nickel catalyst to form an impregnation solution containing nickel phosphate, and
v)	calcining the impregnation solution to obtain a supported nickel phosphate catalyst.
Shukis et al. (US 6,015,485) discloses mixing nickel nitrate hexahydrate with ammonium hydroxide and then drying the mixture, adding phosphoric acid to the dried mixture, contacting the mixture of phosphoric acid, nickel hydrate and ammonium hydroxide (Lewis base) with an alumina support (Example 6 in Col 10). This reference is silent about at least claimed steps iii) discussed above which is directed to calcining the nickel catalyst before contact with the phosphate. Similar disclosure can be found in Shukis et al. (US 6,239,066, Example 5 in Col 9).  
Meguerdichian et al. (“Synthesis and Electrocatalytic Activity of Ammonium Nickel Phosphate, [NH4]NiPO4·6H2O, and β-Nickel Pyrophosphate, β-Ni2P2O7: Catalysts for Electrocatalytic Decomposition of Urea”, Inorg. Chem. 2018, 57, 1815−1823) discloses a single step mixing of nickel hydrate (nitrate) with a compound comprising both ammonium and phosphate to make a nickel phosphate catalyst. This reference is silent about at least claimed steps iii)-v) discussed above.
The contacting of ammonium hydroxide and/or phosphoric acid (i.e. phosphate; see instant claim 5) with nickel hydrate solutions are disclosed in US 2,542,813, US 2,625,519, 2,748,090, Re-24,568,  US 2,888,501, US 3,327,008, US 3,501,549, US 3,433,852, 3,541,172 3,625,647, US 3,751,383, US 4,394,525, US 4,886,582, US 4,696,990, US 5,117,047, US 5,215,955, US 2014/0066293, US 2014/0274673, US 2020/0016578. The reference suggest adding ammonium hydroxide to nickel nitrate hydrate, for example, to adjust pH or precipitate the nickel. The phosphoric acid (phosphate) is also disclosed to be used for making metal phosphate catalysts. However, none of these references teach or suggests separating the steps of: a) mixing/contacting nickel hydrate, Lewis acid (ammonium hydroxide) and support followed by calcining this solution, b) contacting the calcined nickel catalyst with phosphate, and c) calcining the phosphate contacted nickel catalyst to make the nickel phosphate catalyst (as discussed in i-v above).      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALI Z FADHEL/Primary Examiner, Art Unit 1772